DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9916139 and 9104738. Although the claims at issue are not identical, they are not patentably distinct from each other because this application and the 2 patent claim the same invention with very similar claim language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) (Eff filing date of application: 9/30/2009) as being anticipated by Devonshire et al. (US Pub. 2008/0134316) (Eff filing date of application: 10/15/2007) (Hereinafter Devonshire).

As to claim 1, Devonshire teaches An app server, embodied in a computer accessible storage medium as an extension to an existing cloud platform, that leverages cloud services to enable client applications to interact with shared content created and maintained via a cloud app on the cloud platform, the app server comprising: 
(a) an app service extractor that utilizes the cloud services to extract the shared content from the cloud platform (see p. 137-138, content shared in the cloud and accessed via different devices); and 
(b) an app service repurposer that interprets the extracted shared content and repurposes the extracted shared content to enable a client application to provide additional content-specific functionality with respect to the extracted shared content (see p. 1, 50, 83, and 133 “In a further aspect the invention consists in a method for sharing functionality and/or data between two or more linked entities using a network”).

As to claim 2, Devonshire teaches further comprising an app service application builder that automatically generates one or more client applications (see p. 146-147, 231, and 260).

As to claim 3, Devonshire teaches wherein the app service application builder automatically deploys the generated client applications (see p.148 and 261).
As to claim 4, Devonshire teaches wherein the shared content includes data from the cloud platform and metadata from a source other than the cloud platform, and wherein the app service repurposer interprets the metadata and repurposes the shared content in accordance with that interpretation (see 1, 83, and 133)..

As to claim 5, Devonshire teaches wherein the metadata controls the presentation format of the shared content by the client applications (see p. 277).

As to claim 6, Devonshire teaches wherein the metadata controls the branding of the client applications (see p. 148).

As to claim 7, Devonshire teaches wherein the metadata controls dynamic menus that enable users of the client applications to invoke a particular function (see 50, 83, and 87).

As to claim 8, Devonshire teaches wherein the cloud services provide indications of a recent modification of the shared content or of access control settings relating to the shared content (se p. 3 and 148).

As to claim 9, Devonshire teaches wherein the service extractor periodically polls the cloud platform to extract current information relating to the shared content (see abstract).

As to claim 10, Devonshire teaches wherein the cloud platform notifies the app service extractor when the shared content, or access control settings relating to the shared content, has been modified (see p. 3)..

As to claim 11, Devonshire teaches wherein the shared content is modified directly by users of the client applications (see p. 3).

As to claim 12, Devonshire teaches wherein the shared content includes a table of contents (see p. 138).

As to claim 13, Devonshire teaches wherein the client applications are accessed only by authorized users of the shared content (see p. 3).

As to claim 14, Devonshire teaches wherein the shared content is maintained on the cloud platform in a tabular or associative format (see p. 138-139).

As to claim 15, Devonshire teaches wherein the shared content is maintained on the cloud platform in a non-associative format (see 277, diverse format).

As to claim 16, Devonshire teaches wherein the shared content includes mapping location data (see p. 149-150, location ).

As to claim 17, Devonshire teaches wherein the shared content includes logging location data (see p. 250).

As to claim 18, Devonshire teaches further comprising a display application which displays the interpreted and repurposed extracted shared content in a graphical format (see p 109 and fig 21-47).

As to claim 19, Devonshire teaches further comprising a display application which displays the interpreted and repurposed extracted shared content in an interactive format (see p. 173).

As to claim 20, Devonshire teaches further comprising a display application resident on a mobile device which displays the interpreted and repurposed extracted shared content (see p. 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164